Citation Nr: 0401601	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-25 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a bone chip of the right knee, with degenerative 
changes, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel  


REMAND

The veteran had active service from January 1962 to January 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In the November 2002 rating decision, the RO continued a 20 
percent rating for the veteran's service-connected right knee 
disability and denied his TDIU claim.  He disagreed with that 
those determinations, and the RO issued a statement of the 
case in August 2003.  In response to the statement of the 
case, the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, and on that form indicated that he wants a 
Board hearing at the RO.  In an October 2003 letter to the 
veteran, the RO acknowledged his request for a personal 
hearing before a traveling section of the Board and told him 
that his name had been put on the list for such a hearing.  
The RO outlined alternatives, such as a videoconference 
hearing, and also explained that he could request a hearing 
before a Decision Review Officer at the RO instead of, or in 
addition to, a Board hearing.  The RO further explained that 
the veteran's name would remain on the Travel Board hearing 
list unless he indicated that he wanted to withdraw or change 
his hearing request.  

The RO certified the veteran's appeal to the Board in 
December 2003.  There is, however, no indication that the 
veteran has withdrawn his request for a hearing before a 
member of the Board at the RO.  Under the circumstances, the 
Board will remand the case to the RO so that a Travel Board 
hearing may be scheduled.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should schedule the veteran, in 
accordance with applicable laws and 
regulations, for a hearing before a 
member of the Board at the RO.  The 
veteran is advised that he has the right 
to submit additional evidence and 
argument on the matters the Board has 
remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


